         Case 19-11231-abl      Doc 75     Entered 09/09/20 12:09:01         Page 1 of 5




1    Allison Schmidt, Esq.
     Nevada Bar # 10743
2    GHIDOTTI BERGER, LLP
     8716 Spanish Ridge Ave, #115,
     Las Vegas, NV 89148
3    Tel: (949) 427-2010 Ext. 1009
     Fax: (949) 427-2732
4    aschmidt@ghidottiberger.com

5
     Attorneys for Secured Creditor
6    U.S. Bank Trust National Association as trustee of LODGE SERIES IV TRUST, its successors
     and assigns
7
                              UNITED STATES BANKRUPTCY COURT
8
                         DISTRICICT OF NEVADA – LAS VEGAS DIVISION
9

10   In re:                                      )   CASE NO.: 19-11231-abl
                                                 )
11                                               )   Chapter 13
     JACKIE BUSTIOS,                             )
12                                               )   OBJECTION TO CONFIRMATION OF
                                                 )   DEBTORS’ CHAPTER PLAN
13                                               )
                                                 )   Hearing Date: September 24, ,2020
14                                               )
                                                 )       Hearing Time: 1:30 p.m.
15                                               )
                                                 )
16
                 OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN
17
              TO THE HONORABLE JUDGE AUGUST B. LANDIS, UNITED STATES
18
     BANKRUPTCY JUDGE, THE DEBTOR, AND THE CHAPTER 13 TRUSTEE, KATHLEEN
19
     A. LEAVITT:
20
              U.S. Bank Trust National Association as trustee of LODGE SERIES IV TRUST,
21
     (“Creditor”), a secured creditor of the above-named Debtors hereby objects to the confirmation
22
     of Debtor’s Chapter 13 Plan (the “Plan”).
23

24


                                                     1
         Case 19-11231-abl          Doc 75    Entered 09/09/20 12:09:01      Page 2 of 5




1           Secured Creditor holds a Promissory Note which is secured by a Deed of Trust on the

2    subject property commonly known as 3627 Dutch Valley Dr., Las Vegas, Nevada 89147

3    (“Property”).

4            As of the filing of the bankruptcy case the total secured claim was $283,130.87 with pre-

5    petition arrearages in the amount of $46,330.45, as described in Proof of Claim number 9-1.

6    Secured Creditor files this Objection to protect its interests.

7           Application of the provisions of 11 United States Code Section 1325 determines when a

8    Plan shall be confirmed by the Court. Under 11 U.S.C. §1325, the provisions for plan

9    confirmation in a Chapter 13 have been set. Unless otherwise ordered, under 11 U.S.C. §

10   1326(a)(1), the Debtor shall commence making the payments proposed by the Plan within 30

11   days after the Petition is filed. The Plan must comply with all applicable provisions of 11 U.S.C.

12   § 1325 to be confirmed.

13          Secured Creditor objects to the proposed Plan as not setting forth a reasonable schedule

14   and time period for the payment of Secured Creditor’s claim. Debtors state in their Chapter 13

15   Plan (“Plan”) that the pre-petition arrears owed to Secured Creditor are $41,230.74. However, as

16   of March 4, 2019, the date that the instant bankruptcy was filed, the amount in default was

17   $46,330.45. The payoff period and monthly repayment amount proposed by the Debtor exceeds

18   a reasonable arrangement in light of Debtor’s past non-payment history and the stipulation

19   entered into by the parties.

20          Per Section 2.6, Debtor intends to fund the Plan by Refinancing the Property in April

21   2023 for the amount of $52,616.00. The Plan is premised upon a future refinancing of the

22   Subject Property which is not guaranteed. Also, the Plan fails to provide for an alternative plan

23   of action should a refinance not be possible.

24


                                                        2
        Case 19-11231-abl    Doc 75     Entered 09/09/20 12:09:01      Page 3 of 5




1         WHEREFORE, Creditor objects to confirmation of the Plan and requests as follows:

2          a.    The Plan be denied confirmation and the case be dismissed.

3    DATED: September 9, 2020                GHIDOTTI BERGER, LLP

4                                            By: /s/ Allison Schmidt, Esq.
                                                  Allison Schmidt, Esq.
5                                                 Attorney for Creditor

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                3
          Case 19-11231-abl         Doc 75     Entered 09/09/20 12:09:01        Page 4 of 5



1    Allison Schmidt, Esq. (Bar No.: 10743)
     GHIDOTTI | BERGER LLP
2    8716 Spanish Ridge Ave, #115,
     Las Vegas, NV 89148
3    Tel: (949) 427-2010
     Fax: (949) 427-2732
4
     aschmidt@ghidottiberger.com
5
     Attorneys for Secured Creditor
6    U.S. Bank Trust National Association as trustee of LODGE SERIES IV TRUST, its successors
     and assigns
7
8
                               UNITED STATES BANKRUPTCY COURT
9
                           DISTRICT OF NEVADA – LAS VEGAS DIVISION
10
11   In Re:                                               )   CASE NO.: 19-11231-abl
                                                          )
12   JACKIE BUSTIOS,                                      )   CHAPTER 13
                                                          )
13
              Debtor.                                     )   CERTIFICATE OF SERVICE
14                                                        )
                                                          )
15                                                        )   Hearing Date: September 24, ,2020
                                                          )
16
                                                          )   Hearing Time: 1:30 p.m.
17                                                        )
                                                          )
18                                                        )
19                                                        )

20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
24
     Santa Ana, CA 92705.
25
26            I am readily familiar with the business’s practice for collection and processing of

27   correspondence for mailing with the United States Postal Service; such correspondence would
28
     be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
                                       CERTIFICATE OF SERVICE
           Case 19-11231-abl        Doc 75     Entered 09/09/20 12:09:01        Page 5 of 5



1           On September 09, 2020 I served the following documents described as:
2                  OBJECTIONS TO CONFIRMATION OF DEBTOR’S CHAPTER 13
3                   PLAN

4    on the interested parties in this action by placing a true and correct copy thereof in a sealed
5
     envelope addressed as follows:
6
     (Via United States Mail)
7    Debtor:                                             Chapter 13 Trustee:
     Jackie Bustios                                      Kathleen A. Leavitt
8
     3627 Dutch Valley Drive                             711 South 4th St Suite #101
9    Las Vegas, NV 89147                                 Las Vegas, NV 89101

10   Debtor’s Counsel
11   George Haines
     Freedom Law Firm, LLC
12   8985 S. Eastern Ave., Ste 350
     Las Vegas, NV 89123
13
14   Debtors Counsel:
     David Krieger
15   Krieger Law Group, LLC
     2850 W. Horizon Ridge Blvd, Ste 200
16   Henderson, NV 89052
17
18
19   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
20   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
21
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
22
     Eastern District of California
23
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
24   America that the foregoing is true and correct.
25
            Executed on September 09, 2020 at Santa Ana, California
26
     /s/ Ana Palacios
27   Ana Palacios
28




                                                     2
                                      CERTIFICATE OF SERVICE
